Citation Nr: 9935182	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Whether the appellant has presented a new factual basis for 
reconsideration of his character of discharge claim.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to 
December 1971, with a period of seven months and 21 days' of 
prior inactive duty.

On appellate review in March 1997, the Board of Veterans' 
Appeals (Board) remanded the claim for due process 
considerations.  In the remand the Board stated that review 
of the record revealed that the appellant's character of 
discharge had been reviewed on many occasions in the past 
although most recently, the RO determined in March 1992 that 
the appellant's character of discharge claim "remain[ed] 
denied."  It was also noted that the veteran did not submit 
a timely appeal.  After reviewing the foregoing, the Board 
found that the denial became final and would only be reopened 
upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Evans v. Brown, 9 
Vet. App. 273 (1996); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103.  
The Board then noted that the appellant's attempt to reopen 
his claim, however, had not been addressed on a finality 
basis.  The Board pointed out that although the RO made 
reference to new and material evidence in the statement of 
the case, neither the applicable laws and regulations nor a 
related analysis was included.  The Board also pointed out 
that a de novo review of a claim was not precluded on 
essentially the same facts where an intervening law or 
regulation has created a new basis of entitlement to the 
benefit.  See Spencer v. Brown, 4 Vet. App. 283 (1993).  It 
was then noted that in this case, the last de novo review of 
the appellant's claim occurred in February 1979, and as such, 
any pertinent change in the applicable law since the RO's 
last de novo review must be considered.

Based on the foregoing, the Board directed the RO to address 
the appellant's attempt to reopen his character of discharge 
claim on a finality basis and apply the two-step procedure 
outlined by the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) (hereinafter referred to as the Court) in Manio v. 
Derwinski, 1 Vet. App. 140 (1991) and consider any pertinent 
change in the applicable law since the RO's most recent 
denial of the claim in determining whether the appellant's 
claim is reopened.  Spencer, 4 Vet. App. at 289. 

In this regard, it is noted that in D'Amico v. West, 12 Vet. 
App. 264 (1999) the Court held that a denial of veteran 
status is not subject to reopening under 38 U.S.C.A. § 5108.  
D'Amico v. West, 12 Vet. App. at 264, 267; Laruan v. West, 11 
Vet. App. 80 (1998) (en banc); Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  The Court also held however that a person is 
not barred from subsequently applying for reconsideration of 
a prior VA denial, as it is indisputable that an original VA 
denial of veteran status is appealable to the Board and the 
Court.  D'Amico, 12 Vet. App. at 267-268.  The Court then 
held under general civil and administrative law, in order to 
obtain readjudication of a final denial of veteran status, at 
a minimum, a person must submit some different factual basis 
that was not previously considered.  D'Amico, 12 Vet. App. at 
268.

Because of the foregoing case law, the Board notes that the 
appellant's claim will not be adjudicated on a finality 
basis, but instead adjudicated on a reconsideration basis in 
light of D'Amico.  Thus, the issue on appeal has been 
restyled on the title page.  It is noted that a remand does 
not constitute a final decision of the Board; thus, the 
characterization of the issue at that time is not binding.  
38 C.F.R. § 20.1103 (1999).  It is also noted that in March 
1992 and November 1998, the veteran was provided with 
pertinent law and regulations as well as reasons and bases 
which governed his disallowance.  Thus no additional 
development for due process consideration is warranted.  


FINDINGS OF FACT

1.  In February 1979, the RO determined that the veteran's 
character of discharge barred eligibility to VA benefits.  
The veteran did not appeal.

2.  Since the 1979 decision, the veteran has submitted 
duplicative copies of evidence previously considered and has 
reiterated statements and contentions previously addressed.

3.  The veteran has not presented a new factual basis for 
reconsideration of his claim other than that previously 
considered in February 1979.


CONCLUSION OF LAW

Evidence received after the RO's February 1979 administrative 
decision does not provide a new factual basis for 
reconsideration of the veteran's character of discharge 
claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, in essence, asserts that because his character 
of discharge was upgraded in 1977, he is eligible to receive 
VA benefits.  Applicable law provides that before applying 
for benefits, an appellant must submit evidence of service 
and the character of his discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991).  In short, before becoming entitled to 
"status" as a claimant for VA benefits, an appellant must 
first demonstrate by a preponderance of the evidence (1) that 
he or she was a "veteran," or (2) has "veteran" status for 
the person upon whose military service the claim for VA 
benefits was predicated.  See Laruan v. West, Jr., 
11 Vet. App. 80 (1998), citing Aguilar v. Brown, 2 Vet. App. 
21, 23 (1991).  A veteran or spouse who fails to submit 
appropriate evidence never attains the status of claimant.  
Id.  

The term "veteran" in 38 U.S.C. § 101(2) (West 1991) is 
defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  Id.; 
38 C.F.R. §3.1(d) (1999).  Thus, an other than dishonorable 
discharge is a prerequisite to designation as a title 38 
"veteran."  Id.

The term "discharge or release" in 38 U.S.C. § 101(18) 
(West 1991) includes retirement from the active military, 
naval, or air service, and the satisfactory completion of the 
period of active military, naval or air service for which a 
person was obligated at the time of entry into such service 
in the case of a person who, due to enlistment or 
reenlistment, was not awarded a discharge or release from 
such period of service at the time of such completion thereof 
and who, at such time, would otherwise have been eligible for 
the award of a discharge or release under conditions other 
than dishonorable.  Id.; 38 C.F.R. §3.1(h) (1999).

A discharge under honorable conditions is binding on the 
Department of Veterans Affairs as to character of discharge.  
38 C.F.R. § 3.12(a) (1999).

If a person was discharged under conditions other than 
honorable, including an undesirable discharge, the Secretary 
is required to make a determination regarding whether the 
discharge was issued under other than dishonorable 
conditions.  See 38 C.F.R. § 3.12(c), (d).  Where the 
Secretary determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation, or dependency and indemnity compensation 
benefits, based on that period of service, is barred.  38 
C.F.R. § 3.12(a)-(d); see also D'Amico, supra.

In this case, review of the record shows in an April 1972 
administrative decision, the RO determined that the 
appellant's discharge was held to be under dishonorable 
conditions and a bar to VA benefits.  The RO noted that the 
appellant enlisted on March 18, 1968, and was given an other 
than honorable discharge on December 10, 1971.  The appellant 
however chose discharge in lieu of court martial after being 
absent without leave (AWOL) from May 19, 1971, through 
October 8, 1971.  He stated his reason for returning to duty 
was to be discharged.  The RO also noted that the appellant 
had had two prior military confinements which were 30 days 
each and according to his commanding officer, none of the 
confinements had had a particular effect on him.  In 
promulgating that decision, the RO considered the veteran's 
service medical records, DD-214 showing that he had honorable 
service with the Army National Guard dated from December 1965 
to May 1966, and a March 1972 Request For Information report, 
in which the National Personnel Records Center (NPRC) 
verified as correct that the appellant had active duty from 
March 1968 to December 1971 and that his character of 
discharge was under conditions other than honorable.  NPRC 
also noted that the veteran's prior service consisted of 
enlisting for Colorado National Guard date not shown; 
performing active duty for training from December 13, 1965, 
to May 1, 1966; and being honorably transferred to Army 
National Guard of Colorado to compete remaining service 
obligation.  

Thereafter the evidence consists of a DD Form 214 showing 
that the appellant served from March 1968 to December 1971, 
that in April 1977 the appellant applied for a character of 
discharge upgrade, and that in May 1977 his discharge was 
upgraded under the Department of Defense Discharge Review 
Program (Special).  The appellant's character of discharge 
prior to upgrade was under other than honorable conditions.

The May 1977 Discharge Review Board report shows that the 
panel found the appellant met the criteria of the program.  
The veteran satisfactorily completed an assignment in 
Southeast Asia or WESTPAC in support of operations in 
Southeast Asia.  He received honorable discharge from a 
previous tour of military service and had a record of 
satisfactory active military service for 24 months prior to 
discharge.  It was also noted that there were compelling 
reasons to the contrary.  The appellant's age, general 
aptitude, and length of service at time of discharge, as well 
as possible personal problems may have contributed to the 
acts which led to his discharge.  The totality of the 
circumstances warranted relief.  As such, the appellant's 
discharge was changed to "General" because the record of 
service was not sufficiently meritorious to warrant an 
honorable discharge notwithstanding the fact that the 
appellant met one or more of the primary criteria and/or 
secondary criteria.  In short, the report indicated that in 
December 1971 the appellant's discharge type was undesirable 
and it had been changed to general under honorable 
conditions.

Generally, a decision by a service-department discharge 
review board to upgrade a person's discharge to honorable or 
general is sufficient to set aside any bar to VA benefits 
except a discharge pursuant to a general court martial.  
D'Amico, 12 Vet. App. at 267, citing see 38 C.F.R. § 3.12(f).  
However, a discharge upgraded pursuant to the Department of 
Defense's Special Discharge Review Program (Special Discharge 
Review Program), which became effective on April 5, 1977, is 
an exception to the general rule.  Id., citing see 38 U.S.C. 
§ 5303(e)(2)); 38 C.F.R. § 3.12(h)(3).  No person who has 
been issued an other than honorable discharge, whose 
discharge was upgraded pursuant to the Special Discharge 
Review Program, is entitled to VA compensation or pension 
benefits unless the upgrade was based on a case-by-case 
review.  Id.  That review must have been based on "uniform 
published standards . . . and procedures generally applicable 
to all persons administratively discharge or released from 
active . . . service under other than honorable conditions."  
Id., citing 38 U.S.C. § 5303(e)(1).  

In D'Amico, the Court explained that the legislative history 
for Section 5303 indicates that the Special Discharge Review 
Program was set up to award automatic discharge upgrades to 
persons who served during the Vietnam era and met specified 
criteria, unless there existed compelling reasons to the 
contrary.  See H.R. Rep. No. 95-580, at 7-8, 10 (1977), 
reprinted in 1977 U.S.C.C.A.N. 2844, 2851.  Congress found 
that the Special Discharge Review Program discriminated 
against former military personnel who had been 
administratively discharged under other than honorable 
conditions, but had not served during the Vietnam era.  Id. 
at 10-13.  For that reason, Congress provided that a service-
department discharge review board must reconsider the facts 
relating to each discharge upgraded under the Special 
Discharge Review Program and issue a separate determination 
about whether or not, under generally applicable standards 
that existed prior to the Special Discharge Review Program, 
it would have granted the upgrade.  Id. at 15.  If the second 
decision was not favorable, the person would not be entitled 
to VA benefits, except for chapter 17 health-care treatment.  
Id.  Pursuant to a compromise agreement on a related Senate 
bill, veterans could "keep whatever upgraded discharge 
'paper' they received under any such 'special' program," but 
eligibility for VA benefits would be based on the "second" 
determination.  See D'Amico, 12 Vet. App. 267; 123 Cong. Rec. 
1307 (1977), reprinted in 1977 U.S.C.C.A.N. 2880.

In this case, in March 1978 the appellant wrote that he went 
AWOL because of marital difficulties and substance abuse 
problems.  As such, in April 1978, a second determination was 
issued.  In the April 1978 Department of Army Case Report and 
Directive, it was noted that the appellant had received 
Article 15's for being determined AWOL from October 28 to 
November 10, 1968; December 2-3, 1969; June 22-29 1970; July 
20-23 1970; and July 27-October 29, 1970.  He received a 
Summary Court-Martial for being AWOL from November 17, 1970 
to February 12, 1971; and a Special Court-Martial for 
wrongfully appropriating a private vehicle on December 18, 
1968.  After reviewing the foregoing, in the rationale 
section, the majority panel found that on the basis of the 
appellant's disciplinary record and his record of service in 
the Republic of Vietnam that did not appear to reflect 
satisfactory service, it was determined that the upgrade 
should not be affirmed.  The panel also considered the fact 
that a prior recommendation for an upgrade noted National 
Guard service with an Honorable Discharge, rather than the 
normally accepted active service. 

A July 1978 DD-215 noted that the discharge review upgrade 
Public Law 95-126 and a determination made that 
characterization of service was warranted under DOD Special 
Discharge Review Program in April 1977.  

After reviewing the foregoing evidence, in a February 1979 
administrative decision, the RO held that the appellant's 
discharge on December 10, 1971, was dishonorable for VA 
purposes.  Although the appellant's statement concerning his 
reasons for his AWOL in 1971 mitigated the severity of the 
act, the RO found veteran had five other periods of AWOL over 
a three-year period prior to that AWOL and none of those 
AWOLs had been addressed by him.  Those acts of AWOL were 
considered willful and persistent misconduct, and as such, 
supported the conclusion that the appellant's discharge was 
dishonorable for VA purposes.  Notice of the decision was 
mailed to the appellant that same month.  The appellant 
thereafter did not submit a timely appeal.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. § 3.156.   

As alluded to above, under general civil and administrative 
law, in order to obtain readjudication of a final denial of 
veteran status, at a minimum, a person must submit some 
different factual basis that was not previously considered.  
D'Amico, 12 Vet. App. at 268.

In this regard, the record shows that in September 1985 the 
veteran requested an upgrade for his character of discharge 
and submitted a copy of the May 1977 report from the 
Discharge Review Board which upgraded the discharge to 
General Under Honorable Conditions; a copy of his DD-214 
showing that for his active duty dated from March 1968 to 
December 1971, the character of service was Under Honorable 
Conditions; and a copy of the DD-Form 215 noting the upgrade 
under the DOD Discharge Review Program (Special).  The record 
also shows that the appellant submitted duplicative copies of 
these documents on several occasions thereafter.  

The appellant also submitted a copy of a June 1997 letter 
from the Department of Army, Office of the Adjutant General 
and the Adjutant General Center, informing him that after 
reviewing the findings and conclusion of the Army Discharge 
Review Board, the Secretary of the Army had directed that his 
discharge Under Conditions Other Than Honorable be upgraded 
to Under Honorable Conditions (General) effective May 1977.  
Attached were a copy of the May 1977 report from the 
Discharge Review Board which upgraded the discharge to 
General Under Honorable Conditions; a copy of his DD-214 
showing that for his active duty dated from March 1968 to 
December1971, the character of service was Under Honorable 
Conditions, and a copy of the DD-Form 215 noting the upgrade 
under the DOD Discharge Review Program (Special).  

The appellant also presented testimony at a hearing held in 
June 1987.  During the hearing the appellant testified that 
eligibility to VA benefits is warranted based on the fact 
that he had honorable service prior to his dishonorable 
service.  He explained that after returning from Vietnam he 
was not "all in one state of mind."  The appellant stated 
that he was an airborne paratrooper and was asked to return 
to the field, but he did not want to return.  He then stated 
that he was threatened with being court martialed so he went.  
Upon returning home after training, however, his wife had 
left.  The appellant then stated he told his superiors that 
he was leaving and went to California.  As a result of that 
absence he was placed in the stockade for 92 days.  The 
appellant also testified that he was first confined for 
appropriating someone else's vehicle and that he received an 
Article 15.  The second confinement was for going AWOL after 
Vietnam.  The appellant then added that he was the only son 
and he volunteered to got to Vietnam.  Additionally, with 
regard to the other AWOL periods, the appellant, in essence, 
stated that they only involved being absent for roll call or 
incidents of that nature.  He added that after Vietnam, he 
had difficulty readjusting to military life and that he went 
AWOL while using controlled substances and having marital 
difficulties.  The appellant stated that his requests to 
leave because of his marital difficulties were denied.  

Regarding the foregoing evidence, the Board finds that it 
does not provide a new factual basis to reconsider the claim.  
The evidence merely reiterates findings, contentions, and 
arguments that were previously considered in February 1979.  
Specifically, the service reports associated with the 
appellant's period of service are duplicative and although 
the June 1977 letter from the Department of Army and the 
appellant's June 1987 hearing transcript were not of record 
in February 1979, all findings, contentions, and statements 
contained within each document were considered when the RO 
initially reviewed the claim.  Thus the appellant has not 
submitted any evidence that justifies reconsideration of the 
1979 final VA character-of-discharge decision.  D'Amico, 12 
Vet. App. 268.  Thus as a matter of law, the February 1979 
character-of-discharge decision is not subject to 
reconsideration because presentation of a new factual basis 
has not been submitted.  Id.; see also Laruan, supra.  The 
appeal is denied.



ORDER

The appellant has not presented a new factual basis for 
reconsideration of his character of discharge claim; the 
appeal is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

